Proceeding pursuant to CPLR article 78 to review a determination of the respondent Lori Currier Woods, a Judge of the Family Court, Orange County, dated June 21, 2010, which, after a hearing, denied the petitioner’s application for a pistol license.
Adjudged that the proceeding is dismissed, without costs or disbursements.
This Court does not have subject matter jurisdiction to entertain this proceeding (see CPLR 7804 [b]; 506 [b]; Matter of Nolan v Lungen, 61 NY2d 788, 790 [1984]; Matter of Edem v Pearl, 50 AD3d 793 [2008]; Matter of Kelly v Kelly, 34 AD3d 809 [2006]; Matter of Pope v Freeman, 226 AD2d 541 [1996]). Mastro, J.P., Rivera, Austin and Roman, JJ., concur.